DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group III, Species A2, Species B2, Species C2, Species D1, Species E2, Species F2, and Species G2 in the reply filed on 08/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 57-77, 83, 86-88, 91-92, and 95-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “mounting means for mounting the mounted assembly on a vehicle” in claim 94 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for mounting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) will be used to mount the mounted assembly. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 94 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 78 is objected to because of the following informalities:  the phrase “the inside” in line 6 should be written as –an inside—for grammatical clarity and consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-82, 84-85, 89-90, and 93-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 78, the phrases “the mean radial height” in line 14, “the mean radial height” in line 16, “the absence of load” in line 16, and “the absence of pressure” in line 17 lack sufficient antecedent basis. 
Claims 79-82, 84-85, 89-90, and 93-94 are indefinite by dependence on claim 78. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 78-79, 81-82, 89-90, and 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlewski et al. (US 2018/0154694) and Westgate et al. (US 2003/0034107).

Regarding claims 78 and 94, Orlewski discloses a tire of revolution about a main axis (Fig. 1: 100), the tire comprising: a first structure (Fig. 14: see radially top layer of fabric 1401) exhibiting symmetry of revolution comprising a first structure of first filamentary elements (Figs. 1, 14: 1400 in Fig. 14 may be uses as rings 120 in Fig. 1) ([0084]); a second structure (Fig. 14: see radially bottom layer of fabric 1401) 
Orlewski further discloses that the tire (Fig. 1: 100) has a hub (Fig. 1: 115). It is consistent with the fundamentals of tire construction to provide a tire with a hub so as to be mounted on a wheel rim of a vehicle. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Orlewski discloses the tire is to be mounted on a wheel rim (i.e. mounting means for mounting the mounted assembly on a vehicle). 
However, Orlewski does not expressly recite that the first structure of first filamentary elements is completely broken at least at one point along its length.
Westgate teaches that it is known to those skilled in the art that the cords are generally woven into a textile fabric for treatment wherein the weft cords are weaker and more widely spaced than the warp cords (strength bearing cords), and the weft cords may be broken or otherwise removed before the warp cords are calendered into an elastomer ([0026]). Orlewski also discloses woven or knitted fabrics with warp and weft cords (Fig. 14) ([0009], [0038]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the first structure of first 
The examiner notes that the limitation wherein H0 x K ≤ H (where K = 0.50, wherein H0 is a mean radial height of the interior annular space when each filamentary bearing portion is at rest, and wherein H is a mean radial height of the interior annular space in an absence of load applied to the tire and in an absence of pressure in the tire) is merely requiring that the mean radial height of the interior annular space in an absence of load and pressure applied to the tire is greater than the mean radial height of the interior annular space when each filamentary bearing portion is at rest but presumably disposed in a tire where load and pressure are applied. It is consistent in the tire art that an element provided within a tire having load and pressure applied will be compressed and have a radial height that is less than one where there is an absence of load and pressure applied. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that H0 x K ≤ H (where K = 0.50, wherein H0 is a mean radial height of the interior annular space when each filamentary bearing portion is at rest, and wherein H is a mean radial height of the interior annular space in an absence of load applied to the tire and in an absence of pressure in the tire) will necessarily be satisfied in a tire that may be in either a loaded and pressurized state while at rest or in an unloaded and unpressurized state. 

 Regarding claim 79, Orlewski further discloses that the second structure of second filamentary elements is a woven or knitted second fabric (Fig. 14) ([0009], [0071], [0076]).

Regarding claim 81, Orlewski further discloses that the first structure of first filamentary elements (Fig. 14: see radially top layer of fabric 1401) comprises: at least one transverse straight zone of a first transverse straight zone group (See annotated Fig. 14 below: weft cords); at least one transverse straight zone of a second transverse straight zone group (See annotated Fig. 14 below: warp cords); and each 
As discussed above in claim 78, Westgate teaches that it is known to those skilled in the art that the cords are generally woven into a textile fabric for treatment wherein the weft cords are weaker and more widely spaced than the warp cords (strength bearing cords), and the weft cords may be broken or otherwise removed before the warp cords are calendered into an elastomer ([0026]). Orlewski also discloses woven or knitted fabrics with warp and weft cords (Fig. 14) ([0009], [0038]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that at least one transverse straight zone of the first transverse straight zone group may be completely broken at least over part of its length and that each transverse straight zone of the second transverse straight zone group may be unbroken, as is as is generally known in the tire fabric art taught by Westgate.

    PNG
    media_image1.png
    435
    681
    media_image1.png
    Greyscale

The examiner notes that transverse straight zone of a first transverse straight zone group and transverse straight zone of a second transverse straight zone group are very broad and do not provide any 

Regarding claim 82, Orlewski further discloses that each transverse straight zone of the second transverse straight zone group exhibits substantially zero elongation in the circumferential direction of the tire because the fabric layers including each transverse straight zone of the second transverse straight zone group may be coated/dipped in a dedicated solution for increasing rigidity and strength (i.e. to prevent elongation and stretching) ([0007], [0084]).

Regarding claim 89, Orlewski further discloses that with each filamentary bearing element comprising a first filamentary portion for anchoring each filamentary bearing element in the first structure of first filamentary elements (See annotated Fig. 14 below), prolonging the filamentary bearing portion in the first structure of first filamentary elements: each transverse straight zone of the first transverse straight zone group (See annotated Fig. 14 below: weft cords) is devoid of any first filamentary anchoring portion (See annotated Fig. 14 below: anchoring portions) across the entire width of the first structure of first filamentary elements, and each transverse straight zone of the second transverse straight zone group (See annotated Fig. 14 below: warp cords) comprises at least a first filamentary anchoring portion (See annotated Fig. 14 below: anchoring portions) across the width of the first structure of first filamentary elements.

    PNG
    media_image2.png
    391
    615
    media_image2.png
    Greyscale


Regarding claim 90, Orlewski further discloses that each filamentary anchoring portion is unbroken (Fig. 14: see how anchoring portions of fibers in space 1411 that wrap around fabric 1401 in top and bottom layers is intact and therefore unbroken).

Regarding claim 93, Orlewski further discloses that each transverse straight zone of the first transverse straight zone group alternates, in the circumferential direction of the tire, with a transverse straight zone of the second transverse straight zone group (See annotated Fig. 14 below: see how weft cords and warp cords alternate in circumferential direction so that there is one warp cord at the top surface of the top fabric layer and then directly adjacent there is one weft cord and so on).

    PNG
    media_image1.png
    435
    681
    media_image1.png
    Greyscale



Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlewski et al. (US 2018/0154694) and Westgate et al. (US 2003/0034107) as applied to claims 78 and 81 above, and further in view of Sportelli et al. (US 2017/0297373).

Regarding claim 84, Orlewski further discloses that the first structure of first filamentary elements is a woven first fabric comprising first filamentary warp elements (Fig. 14) ([0009], [0038], [0071], [0076]), substantially parallel to one another and extending in a first warp direction (Fig. 14).
Sportelli teaches a tire similar to Orlewski, wherein a first structure (Figs. 2A, 2B, 3A: 460) of first filamentary elements (Figs. 2A, 2B, 3A: 462, 464) is a woven first fabric comprising first filamentary warp elements (Figs. 2A, 2B, 3A: 464) ([0031]), substantially parallel to one another and extending in a first warp direction (Figs. 2A, 2B, 3A) ([0031]). Sportelli further teaches that the circumferential direction of the tire forms an angle +/-15 degrees with the first warp direction ([0034]), which falls within and overlaps with the claimed range of less than or equal to 100. Case law holds that in the case where the claimed ranges .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 80 and 85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 80 and 85, Orlewski further discloses that, with the first structure of first filamentary elements being a woven first fabric comprising first filamentary warp elements (Fig. 14) ([0009], [0038], [0071], [0076]), substantially parallel to one another and extending in a first warp direction (Fig. 14). However, in the tire fabric art, warp elements are generally known to be strength bearing and weft elements are known to be more easily broken (See Westgate discussed above in claim 78 as an example). Thus, one of ordinary skill in the art before the effective filing of the claimed invention would not have found it obvious to modify the prior art in order to provide that each first filamentary 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749